Citation Nr: 0831161	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1976 to August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural History 

The veteran was granted service connection for Type II 
diabetes mellitus in a February 1998 rating decision.  A 20 
percent disability rating was established. 

In February 2002 the veteran filed a claim seeking an 
increased disability rating for his service-connected 
diabetes mellitus.  His claim was denied in the above-
mentioned July 2002 rating decision.  

The veteran testified at a personal hearing, conducted via 
videoconferencing equipment, which was chaired by the 
undersigned Veterans Law Judge (VLJ) in July 2003.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In an April 2005 decision, the Board observed that the 
veteran had disagreed with the RO's July 2002 denial of an 
increased rating for his service-connected diabetes and 
remanded the issue to provide him with a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
An SOC was issued in July 2005 and the case was subsequently 
returned to the Board where it was denied in a May 2006 
decision.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

In a July 2007 Order, the Court vacated the Board's decision 
and remanded the case pursuant to a Joint Motion submitted by 
counsel for the veteran and the Secretary.  In essence, the 
Joint Motion stated that the Board's May 2006 decision failed 
to provide adequate reasons and bases for its decision. 

In January 2008 the Board remanded the veteran's claim in 
order to obtain additional medical records and provide the 
veteran with a VA examination.  After the additional 
development requested by the Board was accomplished, the VA 
Appeals Management Center (AMC) again denied the veteran's 
increased rating claim in a May 2008 SSOC.  The case is once 
again before the Board. 


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's Type II diabetes mellitus is manifested by use of 
insulin and diet restriction. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his diabetes mellitus. In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision.  

Stegall concerns

In April 2005 and January 2008 the Board remanded the case 
for further procedural and evidentiary development.  The 
record reveals that a SOC was issued in compliance with the 
Board's April 2005 remand instructions and a VA medical 
examination was conducted in March 2008 at the request of the 
Board's January 2008 remand instructions.  Furthermore, the 
additional medical records which were requested in the August 
2005 and July 2008 remands have been obtained.  Thus, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board's May 2006 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's August 3, 2005 decision, pages 10-12.]  In its 
discussion, the Board found that the "VA has satisfied its 
duties to inform and assist the appellant at every stage of 
this case." 

Neither the Joint Motion or the Court Order articulated any 
errors in terms of VA's duty to assist the veteran under the 
VCAA.  In fact, the Joint Motion specifically stated that 
"the parties agree that the veteran has proper notice of the 
evidence required to prove his claim for a rating in excess 
of 20 percent for his diabetes mellitus, and the laws 
affecting that claim.  He makes no allegation of prejudicial 
error with respect to any failure by the Secretary to provide 
the notice required by the statute."  See July 2007 Joint 
Motion at 6.  If there were problems with VCAA notice the 
Board is confident that such an error would have been pointed 
out, particularly in light of the Court's stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

Although the Court's July 2007 Order serves to vacate the 
Board's May 2006 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board 
articulated how VCAA compliance with respect to the duty to 
notify was achieved.  Because the Joint Motion and Court 
Order found no fault in the Board's previous notice 
discussion, and for the sake of economy, that complete 
discussion will not be repeated.

The veteran and his attorney have not raised any VCAA notice 
concerns.  It is abundantly clear from pleadings to the 
Court, the Joint Motion itself, and statements made to the 
Board that the veteran and his attorney are fully aware of 
what is required under the VCAA.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran]; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

There has, however, been a significant Court decision 
concerning the VCAA which was handed down after the Board's 
May 2006 decision.  Although not mentioned in the Court's 
proceedings, the Board will discuss it out of an abundance of 
caution.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that a notice letter must inform the veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the notice letter must provide at least general 
notice of that requirement; (3) that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) of examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

As to first prong of the holding of Vazquez-Flores, in 
various VCAA letters the veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In a February 14, 2008 letter, 
the AMC told the veteran that he should identify or provide 
"statements from employers as to job performance, lost time, 
or other information regarding how your condition affect[s] 
your ability to work."  In a February 28, 2002 VCAA letter, 
the veteran was advised that he could submit statements "or 
statements from other people describing your physical or 
mental disability symptoms."

In the February 2008 VCAA letter, the veteran was provided 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
including: recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his  condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran's diabetes mellitus is rated 
under a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life as opposed to a Diagnostic Code that requires a 
specific measurement or test result.  Thus, the second prong 
of the holding in Vazquez-Flores is not applicable to this 
case.

As to the third prong of the holding in Vazquez-Flores, in 
the February 2008 VCAA letter, the AMC informed the veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The AMC stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The AMC 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The AMC stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the May 2005 VCAA letter, the RO told the veteran 
that the evidence must show that his diabetes mellitus has 
gotten worse.  In the February 2008 VCAA letter, the veteran 
was informed that the VA will consider the nature and 
symptoms of his disability, the severity and duration of 
those symptoms and the impact of his disability and symptoms. 
He was also provided with examples of the types of medical 
and lay evidence that he could submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Specifically, the AMC requested the veteran 
identify or submit evidence about on-going treatment records, 
including VA or other Federal treatment records, Social 
Security Administration decisions, statements from employers, 
or other information regarding how his condition affect[s] 
his ability to do work.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  While the 
Board acknowledges that the February 2008 VCAA letter was 
issued after the July 2002 rating decision, the veteran's 
claim was readjudicated in the May 2008 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any possible VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA treatment records and provided him with a VA 
examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in July 2003 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected diabetes mellitus, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 7913.  

The July 2007 Court Order

This case has been subject to a remand from the Court 
involving the Board's failure to provide adequate reasons and 
bases for its decision. 

The July 2007 Joint Motion, as adopted by the Court's July 
20, 2007 Order, stated that "the Board failed to explain in 
its analysis why the findings from the July 2005 examination, 
that the veteran 'does not exercise because of fatigue,' and 
'after about thirty minutes of mowing his law even in nice 
weather, he is exhausted,' do not satisfy the 'regulations of 
activities' criterion for a 40 percent rating under DC 
7913."  See July 2007 Joint Remand at 4.  The Joint Motion 
also stated that "the Board did not consider other residual 
effects from the veteran's  diabetes that may satisfy some of 
the criteria for a 60 and 100 percent rating." Id. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
the matter of an increased rating for service-connected 
diabetes mellitus has been undertaken with that obligation in 
mind.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2007), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  

In this case the RO has separately rated several disabilities 
which have been found to be related to the veteran's service-
connected diabetes mellitus.  These include peripheral 
neuropathy of the left lower extremity and right lower 
extremity.  Each are currently rated as 10 percent disabling.  
In addition, the veteran has been granted special monthly 
compensation based on loss of use of a creative organ under 
38 U.S.C.A. § 1114(k) due to diabetes-related erectile 
dysfunction.

The RO has identified diabetic retinopathy as a complications 
of diabetes, but one for which a compensable disability 
rating is not warranted.  The Board must thus determine 
whether a compensable disability rating can in fact be 
awarded for diabetic retinopathy.


The medical evidence with regard to diabetic retinopathy 
includes a September 2006 optometry note which indicates that 
the veteran has mild non-proliferative diabetic retinopathy.  
This report indicates that the veteran had corrected visual 
acuity of 20/30 in his right eye and 20/25 in his left eye.  
A March 2008 ophthalmology note, while not diagnosing 
diabetic retinopathy, indicated that the veteran had 
corrected visual acuity of 20/20  bilaterally.  These 
findings do not show that corrected visual acuity was of such 
severity, pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6079, as to warrant a compensable disability rating.  

The veteran has identified no evidence which would suggest 
that the diabetic retinopathy warrants the assignment of a 
compensable disability rating.  See 38 U.S.C.A. § 5107(a) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

In short, the medical evidence of record indicates that 
diabetic retinopathy, although present as a complication of 
the veteran's diabetes mellitus, is not of such severity as 
to warrant the assignment of a compensable rating.  A 
separate disability rating may not be assigned for diabetic 
retinopathy under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).

Having determined that diabetic retinopathy is not a 
compensable complication of the veteran's service-connected 
diabetes, the Board must now ascertain whether a disability 
rating greater than 20 percent can be awarded for diabetes 
mellitus by applying the schedular criteria found in 
Diagnostic Code 7913.

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]. 

As was noted by the Board's May 2006 decision and the July 
2007 Joint Motion, the veteran's medical records indicate 
that he requires insulin to treat his service-connected 
diabetes and that he has been placed on a restricted diet.  
Thus, the first two criteria for a 40 percent rating have 
been met.

With respect to the third criteria, restriction of activity, 
the Board notes that medical evidence must demonstrate that 
the veteran's diabetes mellitus requires regulated 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) [Holding "that medical evidence is required to 
support this criterion of a 40% disability rating - 
regulation of activities."]  

As noted by the parties in the July 2007 Joint Motion, the 
veteran reported that he "does not exercise because of 
fatigue" and "states that after about thirty minutes of 
mowing his lawn even in nice weather, he is exhausted."  See 
the July 2005 VA examination report.  In September 2005, the 
veteran stated that he becomes hypoglycemic with any activity 
and therefore does not exercise.  See September 29, 2005 VA 
outpatient treatment note.

During the March 2008 VA examination the veteran stated: "I 
have restricted activities in the sense that I cannot 
participate in recreational activities with my children and 
also cannot walk for any significant distance."  When asked 
whether a doctor has restricted his activities, the veteran: 
"stated no."

In this case it appears that any regulation of the veteran's 
activities is self imposed.  There is no medical evidence 
which regulates the veteran's activities.  In fact, multiple 
VA outpatient treatment records request the veteran engage in 
more exercise.  See, e.g., Outpatient treatment record dated 
April 4, 2007.  

The July 2007 Joint Motion noted that the Board failed to 
comment on two statements made during the veteran's July 2005 
VA examination.  Specifically, that the veteran "does not 
exercise because of fatigue" and "that after about thirty 
minutes of mowing his lawn even in nice weather, he is 
exhausted."  While the Board is precluded from exercising 
its own medical judgment under Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) it is commonly understood that exercise will 
induce fatigue.  Furthermore, it appears that the veteran is 
not in peak physical condition as recent medical records 
describe the veteran as weighing 330 pounds and having a Body 
Mass Index greater than 25 percent.  While the Board has no 
reason to doubt the veteran's statements that he becomes 
fatigued after exercising, there is absolutely no medical 
evidence of record which indicates that the veteran's 
activities need to be restricted due to his diabetes 
mellitus. 

More importantly, the Board vehemently disagrees with the 
Joint Motion labeling the above statements as "findings" 
from the 2005 VA examination.  These statements were 
contained within the medical history section of the 
examination report and reflect the veteran's subjective 
statements to the examiner.  These are by no means 
"findings" in a medical sense. These were not 
determinations or opinions by the examiner as to the effect 
of the veteran's diabetes on his physical abilities.

A review of the record reflects that the veteran has been 
unwilling to follow the treatment regimen that has been 
prescribed to him.  Despite multiple requests that the 
veteran engage in exercise he has refused.  See February 12, 
2007 VA outpatient treatment note "[the veteran] states 
[that he] will not exercise at this time." See also October 
10, 2007 Primary care diabetes treatment note stating that 
the veteran has a stationary bike but has not been exercising 
due to temperature.  Similarly, while the veteran has been 
proscribed a restricted diet, the VA medical records are 
replete with instances of noncompliance.  See VA treatment 
notes dated August 17, 2007; July 18, 2007; and June 13, 
2007. 

In this case there is no medical evidence of record which 
indicates that the veteran's activities are restricted.  
Notwithstanding the veteran's purely subjective complaints of 
exercise causing hypoglycemia, a medical professional has yet 
to regulate his activities.  To the extent that the veteran 
contends that his activities are restricted due to his 
service-connected diabetes mellitus, any such statements do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In short, the competent medical evidence establishes that the 
veteran's diabetes mellitus does not require regulation of 
the veteran's activities.  As noted above medical 
professionals have encouraged the veteran to exercise more 
and become more active.  All of the criteria for the 
assignment of a 40 percent disability rating are not met; the 
higher rating may not be awarded.  

With respect to the criteria for a 60 percent rating, the 
medical evidence shows that the veteran receives monthly 
treatment of his diabetes from a diabetic care provider and 
reports his blood sugar levels to the VA on a bimonthly 
basis.  The August 2007 Joint Motion noted that veteran 
reported hypoglycemic-type symptoms "approximately one time 
per week."  See July 2007 Joint Motion at 7.  However, the 
Diagnostic Code requires hospitalization for ketoacidosis or 
hypoglycemic reactions at least once a year in order to 
warrant a higher rating.  Hospitalization for ketoacidosis or 
hypoglycemic reactions has not been demonstrated by the 
evidence of record and the veteran does not contend 
otherwise.  While the veteran has complications of diabetes 
that would not be compensable if rated separately the 
criteria for a 60 percent disability rating also require 
regulation of activities which, as discussed in detail above, 
has not been demonstrated. 

Concerning the criteria for a 100 percent disability rating, 
while the veteran currently requires more than one daily 
injection of insulin, there is no evidence of  episodes of 
ketoacidosis or hypoglycemic reactions requiring three or 
more hospitalizations per year; weekly visits to a diabetic 
care provider; progressive loss of weight and strength; or 
regulation of activities.  Accordingly a 100 percent 
disability rating is not warranted. 

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the veteran filed his claim for an increased 
disability rating for his service-connected diabetes mellitus 
in March 2002.  He has been awarded a 20 percent disability 
rating effective September 1997.  Therefore, the relevant 
time period under consideration is from March 2001 to the 
present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's diabetes 
mellitus was more severe during the appeal period.  The 
veteran has pointed to none.  Accordingly, there is no basis 
for awarding the veteran a disability rating other than the 
currently assigned 20 percent at any time from the veteran's 
date of service connection to the present.

Extraschedular considerations 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected diabetes mellitus.  The medical evidence fails to 
demonstrate that the symptomatology of any of the veteran's 
disabilities is of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
veteran's diabetes is specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
veteran's disability picture has been contemplated by the 
ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his diabetes, in fact, it does not 
appear that the veteran has been hospitalized at all for this 
disability.  

With respect to employment, the record indicates that the 
veteran is not currently employed.  It is undisputed that the 
veteran's diabetes would have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  In 
this case there is no evidence demonstrating a disability 
picture that would render the veteran unable to secure and 
follow a substantially gainful occupation.  There is nothing 
in the current objective evidence of record to indicate that 
the veteran's disability causes any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

Given the lack of evidence showing unusual disability with 
respect to the veteran's service-connected diabetes mellitus, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted. 



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the veteran's 
service-connected diabetes mellitus is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected diabetes mellitus is 
denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


